SullivaN, Judge:
I think the facts as narrated by the witness and the affidavit, Exhibit 4, establish beyond doubt that, at the time of the exportation of the merchandise in question, there were not any similar articles being made in the foreign market, and I therefore find as a fact that at the time of such shipment there were not any similar articles being sold in the foreign market.
I therefore adhere to my original decision. A list of the items, covered by this case, with the United States value of each, is attached to my judgment herein, and marked schedule A. Judgment will be rendered accordingly.



*747No. 1 Buffer Stops. 2E “ “ . Prs. Fencing with trees. No. 1A Footbridges. 2 Goods Platforms — . Island Platforms.. Railway Accessories No. 1.. No. 2 Stations... 1 Signal Gantries. Bxs. Trees with stands.. Electrical Viaducts.. Bxs. Hedging. E320 Royal Scot Train. Aeroplane Outfits No. 1. No. 1 Motor Oar Outfits. No. 2E Goods Platform. Pkts. Posters No. 2, per doz. “ Poster Boards, per doz. No. 1 Railway Accessories, each— No. 2E Stations... Sets Dinky Toys No. 1_ “ “ “ 3 — 1—II— “ “ “ 4. “ “ “ 5. *' " “ 42. “ “ “ 51. “ “ “ 52A, per doz Invoice description United States value per each' $0 10 .03* .26-1.11 .56 .10 .41 .20-.67 .35 7.06 1.30-.93 .44 .10 1.08 .24 .24 .24 .24 .24 .19-.43. 1.48.